Vanguard Global Equity Fund Summary Prospectus January 26, 2010 Investor Shares Vanguard Global Equity Fund (VHGEX) The Funds statutory Prospectus and Statement of Additional Information dated January 26, 2010, and the most recent shareholder reports are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also get this information at no cost by calling 800-662-7447 or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to provide long-term capital appreciation. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.41% 12b-1 Distribution Fee None Other Expenses 0.06% Total Annual Fund Operating Expenses 0.47% Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $48 $151 $263 $591 1 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 71% of the average value of its portfolio. Primary Investment Strategies The Fund invests primarily in U.S. and foreign stocks chosen mainly on the basis of bottom-up stock analysis. The Fund typically invests across a wide range of industries, and its holdings are expected to represent a mix of value and growth stocks, as well as a mix of developed and emerging markets stocks, across the capitalization spectrum. At least 80% of the Funds assets will be invested in stocks. The Fund uses multiple investment advisors. Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the global stock market. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. In addition, investments in foreign stock markets can be riskier than U.S. stock investments. The prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions.  Investment style risk , which is the chance that returns from small- and mid-capitalization stocks (to the extent that the Funds assets are invested in small- and mid-cap stocks) will trail returns from the global stock market. Historically, these stocks have been more volatile in price than the large-cap stocks that dominate the global market, and they often perform quite differently. Small and mid-size companies tend to have greater stock volatility because, among other things, these companies are more sensitive to changing economic conditions.  Country/regional risk, which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. Because the Fund may invest a large portion of its assets in securities of companies located in any one country or region, including emerging markets, the Funds performance may be hurt disproportionately by the poor performance of its investments in that area. Country/ regional risk is especially high in emerging markets. 2  Currency risk , which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Currency risk is especially high in emerging markets.  Manager risk , which is the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns compare with those of a relevant market index. MSCI Index returns are adjusted for withholding taxes applicable to Luxembourg holding companies. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at www.vanguard.com/ performance or by calling Vanguard toll-free at 800-662-7447. Annual Total ReturnsInvestor Shares During the periods shown in the bar chart, the highest return for a calendar quarter was 22.81% (quarter ended June 30, 2009), and the lowest return for a quarter was 24.00% (quarter ended December 31, 2008). 3 Average Annual Total Returns for Periods Ended December 31, 2009 1 Year 5 Years 10 Years Vanguard Global Equity Fund Return Before Taxes 32.98% 1.82% 5.59% Return After Taxes on Distributions 32.58 0.93 4.63 Return After Taxes on Distributions and Sale of Fund Shares 22.07 1.42 4.54 MSCI All Country World Index (reflects no deduction for fees or expenses) 34.63% 3.32% 0.73% Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Investment Advisors Acadian Asset Management LLC AllianceBernstein L.P. Baillie Gifford Overseas Ltd. Marathon Asset Management LLP Portfolio Managers John R. Chisholm, CFA, Executive Vice President and Chief Investment Officer of Acadian. He has co-managed a portion of the Fund since 2004. Ronald D. Frashure, CFA, President and Chief Executive Officer of Acadian. He has co-managed a portion of the Fund since 2004. Brian K. Wolahan, CFA, Senior Vice President and Director of Alternative Strategies at Acadian. He has co-managed a portion of the Fund since 2004. Henry S. DAuria, CFA, Co-Chief Investment OfficerInternational Value Equities and Chief Investment OfficerEmerging Markets Value Equities at AllianceBernstein. He has co-managed a portion of the Fund since 2006. 4 Sharon E. Fay, CFA, Executive Vice President, Chief Investment OfficerGlobal Value Equities, and Head of Bernstein Value Equities. She has co-managed a portion of the Fund since 2006. Kevin F. Simms, Co-Chief Investment OfficerInternational Value Equities, and Director of ResearchGlobal and International Value Equities at AllianceBernstein. He has co-managed a portion of the Fund since 2006. Spencer Adair, CFA, Investment Manager of Global Alpha Strategy at Baillie Gifford. He has co-managed a portion of the Fund since 2008. Malcolm MacColl, Investment Manager of Global Alpha Strategy at Baillie Gifford. He has co-managed a portion of the Fund since 2008. Charles Plowden, Joint Senior Partner, Chief of Investment Staff, and lead Portfolio Manager of Baillie Giffords Global Alpha Portfolio Construction Group. He has co-managed a portion of the Fund since 2008. William J. Arah, Director of Marathon-London. He has co-managed a portion of the Fund since its inception. Jeremy J. Hosking, Director of Marathon-London. He has co-managed a portion of the Fund since its inception. Neil M. Ostrer, Director of Marathon-London. He has co-managed a portion of the Fund since its inception. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website at www.vanguard.com , by mail (The Vanguard Group, P.O. Box 1100, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares To open and maintain an account $3,000 To add to an existing account $100 by check, exchange, wire, or electronic bank transfer (other than Automatic Investment Plan, which has no established minimum). 5 Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Distributions are taxable to you for federal income tax purposes, whether or not you reinvest these amounts in additional Fund shares. A sale or exchange of Fund shares is a taxable event, which means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your federal income tax return. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale or exchange of Fund shares, may also be subject to state and local income taxes. Financial Intermediary Compensation The Fund and its investment advisors do not pay financial intermediaries for sales of Fund shares or related services. 6 Vanguard Global Equity Fund Investor SharesFund Number 129 CFA ® is a trademark owned by CFA Institute. ©2010 The Vanguard Group, Inc. All rights reserved Vanguard Marketing Corporation, Distributor SP129 012010
